DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 1 does not show columns 110 as explained in par. 35.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 11 is directed toward a non-volatile by adding the limitation "non-transitory" to the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vandermeijden in US 2016/0179241 (hereinafter Vandermeijden) in view of Wang et al. in US 2015/0212616 (hereinafter Wang).

Regarding claim 1, Vandermeijden disclose a touch positioning method, comprising:

Vandermeijden fail to explicitly disclose position coordinates.
However, in the same field of endeavor of touch screens Wang discloses that touch panels locate a touch point buy using position coordinates in an absolute coordinate system (Wang’s par. 4). Therefore, it would have been obvious to one of ordinary skill in the art for Vandermeijden to associate and determine a position coordinate for the electrodes of Fig. 2, in order to obtain the predictable result of locating a touch (Wang’s par. 4) as it is already Vandermeijden’s objective to locate where the input object is contacting (Vandermeijden’s par. 35, 48, 53-54, 71-72). By doing such combination, Vandermeijden in view of Wang disclose:

acquiring capacitance values (Vandermeijden’s Fig. 3 and par. 35, 46-48, 66-67, 73: steps 305-310) and position coordinates (upon combination with Wang’s par. 4, to determine location/identity of buttons in Vandermeijden’s par. 35, 46-48, 53-54, 71-72) of each first touch electrode (Vandermeijden’s Fig. 2 and par. 67, 73: A and A#, C and C#, D and D# or F and F#) and each second touch electrode (Vandermeijden’s Fig. 2 and par. 66, 73: B and B#, E and E# or G and G#) in a touch screen (Vandermeijden’s Figs. 1-2 and par. 16, 57);
for the each second touch electrode (Vandermeijden’s Fig. 2: see B and B#, E and E# or G and G#)  judging whether a capacitance value of the second touch electrode (Vandermeijden’s Fig. 3 and par. 46-48, 69: step 320: differential capacitance sensing data of second pair of sensor electrodes) is greater than a first threshold (Vandermeijden’s Fig. 3 and par. 35, 46-48, 70-71: step 325: e.g. for B-B#);
determining second touch electrodes (Vandermeijden’s Fig. 2: e.g. B-B#) as target second touch electrodes (Vandermeijden’s Fig. 2 and par. 46-47, 70-71: user making contact with button zero [which covers B and B#] when SAbsDeltaButtons01 [which feeds from B and B#] exceeds threshold) when judging that capacitance values of the second touch electrodes each is greater than the first threshold (Vandermeijden’s Fig. 3 and par. 35, 46-48, 70-71: step 325: different capacitance sensing data for B-B# exceeds threshold); and
determining target touch position coordinates (upon combination with Wang’s par. 4, to determine location/identity of buttons in Vandermeijden’s par. 35, 46-48, 53-54, 71-72) according to the capacitance values and position coordinates of the target second touch electrodes (Vandermeijden’s Fig. 3 and par. 35, 48, 53-54, 71-72: capacitance values of B-B# that exceed threshold and position of coordinates of B-B# upon combination with Wang’s par. 4 to determine location of button zero) as well as capacitance values and position coordinates of first touch electrodes adjacent to the target second touch electrodes (Vandermeijden’s Fig. 3 and par. 35, 46-48, 53-54, 71-72: capacitance values of A-A# that exceed threshold and 

Regarding claim 12, Vandermeijden in view of Wang disclose a computer device (Vandermeijden’s Fig. 1 and par. 62) comprising a memory (Vandermeijden’s par. 62), a processor (Vandermeijden’s Fig. 1 and par. 62) and a computer program that is stored on the memory and capable to be run on the processor (Vandermeijden’s par. 62), wherein the processor, when executing the computer program (Vandermeijden’s par. 62), is configured for performing the method as described for claim 1.

Regarding claims 2 and 16, Vandermeijden in view of Wang disclose wherein said determining target touch position coordinates according to the capacitance values and position coordinates of the target second touch electrodes as well as capacitance values and position coordinates of the first touch electrodes adjacent to the target second touch electrodes, comprises:
among the first touch electrodes (Vandermeijden’s Fig. 2: A and A#, C and C#, D and D# or F and F#) adjacent to the target second touch electrodes (Vandermeijden’s Fig. 2: see columns of B and G), determining first touch electrodes with capacitance values each greater than the first threshold (Vandermeijden’s Fig. 3 and par. 46-48, 68, 70: steps 315, 325: e.g. for A-A#) as target first touch electrodes (Vandermeijden’s Fig. 2 and par. 46-47, 70: user making contact with button zero [which covers A and A#] when AbsDeltaButtons0123a [which feeds from A and A#] exceeds threshold); and
determining the target touch position coordinates (upon combination with Wang’s par. 4, to determine location/identity of buttons in Vandermeijden’s par. 35, 46-48, 53-54, 71-72) according to the capacitance values and position coordinates of the target second touch electrodes (Vandermeijden’s Fig. 3 and par. 35, 48, 53-54, 71-72: capacitance values of B-B# 

Regarding claim 11, Vandermeijden in view of Wang disclose a non-volatile computer readable storage medium (Vandermeijden’s par. 62) storing a computer program thereon (Vandermeijden’s par. 62), wherein the computer program, when executed by a processor (Vandermeijden’s Fig. 1 and par. 62), implements the touch positioning method of claim 1.

Regarding claim 13, Vandermeijden in view of Wang fail to explicitly disclose a plurality of columns of first touch electrodes. However, because Vandermeijden does disclose that the pattern of Fig. 2 can be repeated (Vandermeijden’s par. 43) and the pattern is shown with sensors arranged in the vertical and the horizontal only, thus it would have been obvious to one of ordinary skill in the art that Vandermeijden’s pattern of Fig. 2 would be repeated (Vandermeijden’s par. 43) in one of the two shown sensor arrangement directions (horizontal or vertical), in order to obtain the intended result of repeating the pattern (Vandermeijden’s par. 43). By doing such combination, there will be multiple columns of first touch electrodes (Vandermeijden’s Fig. 2: see column with A, A#, C, C#, D, D#, F and F#) upon repeating the Fig. 2 pattern in the horizontal, and thus Vandermeijden also disclose:
wherein a plurality of columns of first touch electrodes (Vandermeijden’s Fig. 2: see column with A, A#, C, C#, D, D#, F and F# which pattern is repeated per par. 43) and a plurality of columns of second touch electrodes in the touch screen (Vandermeijden’s Fig. 2: see column with B, B#, E and E#) are alternately arranged in a second direction (Vandermeijden’s Fig. 2, columns arranged in the horizontal). 
claim 14, Vandermeijden in view of Wang disclose wherein:
a column of second touch electrodes comprises a plurality of second electrodes (Vandermeijden’s Fig. 2: see column with B, B#, E and E#), arranged at intervals in a first direction and each extending in the first direction (Vandermeijden’s Fig. 2, B, B#, E and E# with interval and extending in the vertical); and
a column of first touch electrodes comprises a plurality of first touch electrodes (Vandermeijden’s Fig. 2: see column with A, A#, C, C#, D, D#, F and F#), arranged at intervals in the first direction (Vandermeijden’s Fig. 2: see intervals in the vertical between A, A#, C, C#, D, D#, F and F#) and each extending in the second direction (Vandermeijden’s Fig. 2: A, A#, C, C#, D, D#, F and F# extending in the horizontal).

Regarding claim 15, Vandermeijden in view of Wang disclose one second touch electrode in a column of second touch electrodes (Vandermeijden’s Fig. 2: see B) corresponds to at least two first touch electrodes in a column of first touch electrodes adjacent to the column of second touch electrodes (Vandermeijden’s Fig. 2: see A and A#).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vandermeijden in view of Wang as applied above, in further view of Kyrynyuk in US 2013/0222332 (hereinafter Kyrynyuk).
Vandermeijden in view of Wang fail to disclose among the target second touch electrodes, determining a target second touch electrode with a maximum capacitance value as a third sub-target second touch electrode. However, in the same field of endeavor of touch detection, Kyrynyuk disclose determining a touch electrode with a maximum capacitance value as a third sub-target second touch electrode (Kyrynyuk’s Fig. 5 and par. 55, 59: local maximum is targeted for large object detection operation). Therefore, it would have been obvious to one of ordinary skill in the art to use Kyrynyuk’s teaching of using the local maxima in Vandermeijden 
wherein said determining the target touch position coordinates (upon combination with Wang’s par. 4, to determine location/identity of buttons in Vandermeijden’s par. 35, 46-48, 53-54, 71-72) according to the capacitance values and position coordinates of the target second touch electrodes as well as the capacitance values and position coordinates of the target first touch electrodes (Vandermeijden’s Fig. 3 and par. 35, 48, 53-54, 71-72: capacitance values of B-B# and A-A# that exceed threshold and position of coordinates of B-B# and A-A# upon combination with Wang’s par. 4 to determine location of button zero), comprises:
among the target second touch electrodes (Vandermeijden’s Fig. 2 and par. 46-47, 70-71: B-B#, E-E# or G-G# which are target for input to a button), determining a target second touch electrode with a maximum capacitance value (one of Vandermeijden’s Fig. 2 B-B#, E-E# or G-G# would include a local maximum upon combination with Kyrynyuk’s Fig. 5 and par. 55) as a third sub-target second touch electrode(upon combination with Kyrynyuk’s Fig. 5 and par. 59: target for large object detection); and
determining the target touch position coordinates (upon combination with Wang’s par. 4, to determine location/identity of buttons in Vandermeijden’s par. 35, 46-48, 53-54, 71-72) according to the capacitance value and position coordinates of the third sub-target second touch electrode (Kyrynyuk’s Fig. 5 and par. 55, 59: capacitance values of local maximum of a sensor electrode B-B#, E-E# or G-G# in Vandermeijden’s Fig. 2, and position of coordinates of the sensor electrode upon combination with Wang’s par. 4 to determine location of button zero) as well as capacitance values and position coordinates of target first touch electrodes adjacent to the third sub-target second touch electrode (Vandermeijden’s Fig. 3 and par. 35, 46-48, 53-54, 71-72: capacitance values of A-A# that exceed threshold and position of coordinates of A-A# upon combination with Wang’s par. 4 to determine location of button zero).
Allowable Subject Matter
Claims 3-5, 7-9, 17-18 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3 and 17, the prior art fails to disclose or make obvious all limitations of claims 1+2 for claim 3, or claims 12+16 for claim 17, in addition to “wherein said determining the target touch position coordinates according to the capacitance values and position coordinates of the target second touch electrodes as well as the capacitance values and position coordinates of the target first touch electrodes, comprises: among the target second touch electrodes, determining a target second touch electrode with a capacitance value greater than a second threshold as a first sub-target second touch electrode, and determining a target second touch electrode with a capacitance value not greater than the second threshold as a second sub-target second touch electrode; wherein the second threshold is greater than the first threshold; among target first touch electrodes adjacent to the first sub-target second touch electrode, determining a target first touch electrode with a capacitance value not greater than the second threshold as a first sub-target first touch electrode; and among target first touch electrodes adjacent to the second sub-target second touch electrode, determining a target first touch electrode with a capacitance value greater than the first threshold as a second sub-target first touch electrode; and determining the target touch position coordinates according to the capacitance value and position coordinates of the first sub-target second touch electrode, the capacitance value and position coordinates of the first sub-target first touch electrode, the capacitance value and position coordinates of the second sub-target second touch electrode, and the capacitance value and position coordinates of the second sub-target first touch electrode”. Claims 4-5 and 18 are indicated as allowable for at least the same reason.
claim 7 and 20, the prior art fails to disclose or make obvious ALL limitations of claims 1+2+6 for claim 7 and of claims 12+16+19 for claim 20, in addition to: “wherein said determining the target touch position coordinates according to the capacitance value and position coordinates of the third sub-target second touch electrode as well as the capacitance values and position coordinates of target first touch electrodes adjacent to the third sub-target second touch electrode, comprises: among the target first touch electrodes adjacent to the third sub-target second touch electrode, determining a target first touch electrode with a capacitance value greater than the first threshold and less than a second threshold as a third sub-target first touch electrode; and determining the target touch position coordinates according to the capacitance value and position coordinates of the third sub-target second touch electrode as well as the capacitance value and position coordinates of the third sub-target first touch electrode”. Claims 8-9 and 21 are indicated as allowable for at least the same reason.
Vandermeijden fails to disclose these limitations.
Use of second thresholds in touch detection in buttons is taught by Ghandi et al. in US 8,860,684 Fig. 3, but the second threshold is lower than the first threshold and use of a second threshold as taught by Ghandi is not obviously applied to Vandermeijden because Vandermeijden discloses a threshold of a capacitance difference. Furthermore, Ghandi’s second threshold would not be obviously applied to Kyryniuk’s teaching of local maximus for target of large objects, because Ghandi is related to adjacent sensor for button detection and not for size of the object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621